

Exhibit 10.1
CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (the “Agreement”) is made this 29th day of
June, 2015 by and between General Cable Corporation, a corporation organized
under the laws of Delaware, with its principal office and address at 4 Tesseneer
Drive, Highland Heights, Kentucky 41076 for itself and on behalf of its
subsidiaries and affiliates (the “Company”), and Gregory B. Kenny
(“Consultant”).
WHEREAS, Consultant will retire from employment with the Company and as a member
of the Board of Directors of the Company (the “Board”) on June 30, 2015;
WHEREAS, Consultant has served as the Company’s President and Chief Executive
Officer since 2001;
WHEREAS, the Company desires to retain Consultant to provide consulting services
as described herein through December 31, 2015 or the earlier termination of this
Agreement, in order to retain Consultant’s experience and expertise with respect
to the Company and to provide an orderly transition; and
WHEREAS, Consultant is willing to perform such consulting services.
NOW THEREFORE, the parties agree as follows:
1.Term. The term of this Agreement (“Term”) shall be for the period beginning on
July 1, 2015 (“Effective Date”) and ending on December 31, 2015, unless
terminated earlier by either party pursuant to Section 8 of this Agreement.
2.Services.
a.
During the Term of the Agreement, Consultant agrees to provide such advisory and
transition services for the Company (the “Services”) as may be reasonably
requested by the Board or the President and Chief Executive Officer of the
Company (“CEO”) subject to the terms and conditions of this Agreement.
Consultant shall at all times perform the Services in good faith and to the best
of his ability.

b.
The Company and Consultant agree that the Services will be at a level that does
not exceed 20% of the average level of services provided by Consultant as an
employee of the Company over the 36-month period preceding his termination of
employment, so that, for purposes of section 409A of the Internal Revenue Code,
Consultant will have undergone a “separation from service” within the meaning of
section 409A upon Consultant’s termination of employment with the Company on
June 30, 2015.

3.Independent Contractor. Consultant is performing the Services pursuant to this
Agreement as an independent contractor and not as an employee, agent, partner of
or joint venturer with the Company. Consultant will not have authority to bind
or obligate the Company in any manner. The sole interest of the Company is to
assure that the Services will be provided in a competent, efficient, and
satisfactory manner. Consultant will be solely responsible for the payment of
all taxes imposed with respect to the Services. Consultant shall not be entitled
to participate in or receive any benefit or right as a Company employee under
any Company employee benefit or compensation plan by reason of Consultant’s
Services pursuant to this Agreement. If for any reason Consultant’s status is
re-characterized by a third party to constitute employee status, Consultant
shall not be eligible to participate in or receive any benefit or right as a
Company employee under any benefit or compensation plan of the Company with
respect to the Services.



--------------------------------------------------------------------------------



4.Compensation and Expenses. As compensation in full for the Services provided
by Consultant during the Term of this Agreement, the Company shall pay
Consultant at the fixed rate of $25,000 per month (pro-rated for any partial
months of service). In addition, the Company shall reimburse Consultant for
reasonably incurred business expenses in accordance with the Company’s expense
reimbursement policy in effect from time to time. Obligations to pay fees and
expense reimbursements incurred prior to the date of termination of this
Agreement will survive termination of this Agreement.
5.Restrictive Covenant Obligations. Consultant hereby covenants and agrees as
follows:
a.
During the period beginning on the Effective Date and ending on December 31,
2016 (the “Restricted Period”), Consultant shall not, directly or indirectly,
become engaged in any business or activity (including, without limitation, as an
employee, director, consultant, officer, or other service provider) that is in
competition with any services or products sold by, or any business or activity
engaged in by, the Company with respect to a Restricted Business (as defined
below) anywhere in the world; provided, however, that this provision shall not
restrict Consultant from owning or investing in publicly traded securities, so
long as Consultant’s aggregate holdings in any such company do not exceed 5% of
the outstanding equity of such company and such investment is passive.
Consultant agrees that, given his prior service as the Company’s President and
Chief Executive Officer and the nature of the Company’s business, a worldwide
geographic scope is appropriate and reasonable. For purposes of this Agreement,
the term “Restricted Business” means any business of the Company (which
includes, without limitation, the development, design, manufacture, marketing,
distribution or sale of wire and cable).

b.
During the Restricted Period, Consultant shall not, directly or indirectly
recruit, solicit, induce or encourage any employee or contractor of the Company
to terminate his, her or its relationship with the Company and/or to accept
employment or engagement with or by any person or entity other than the Company.

c.
During the Restricted Period, Consultant shall not directly or indirectly
solicit or attempt to divert any of the Company’s then-current customers on
behalf of any competing manufacturer or importer of wire and cable products
anywhere in the world. During the Restricted Period, Employee shall not directly
or indirectly solicit, induce, interfere with or communicate with any past or
current supplier of the Company for the purpose or with the specific intent of
diverting the supplier or disrupting the Business of the Company. For purposes
of this Agreement, the term “Business” means development, design, manufacture,
marketing and distribution of copper, aluminum and fiber optic wire and cable
products for the energy, specialty, and communications markets.

d.
Consultant acknowledges and agrees that the execution of this Agreement does not
alter his obligations to the Company under the Employee Confidential Information
and Invention Agreement between Consultant and the Company dated as of January
14, 2008 (the “Confidentiality Agreement”).

e.
Consultant agrees (i) to hold as a fiduciary and keep confidential for the
benefit of the Company all trade secrets, confidential or proprietary
information, knowledge or data disclosed to him or obtained by him heretofore or
during the term of this Agreement, which is not generally known to the public or
recognized during the term of this Agreement or thereafter (“Confidential
Information”); (ii) not to disclose any Confidential Information to any other
person, firm or corporation, except as specifically provided below; and (iii)
upon termination of this Agreement,


2

--------------------------------------------------------------------------------



to return any Confidential Information then in his possession or control to the
Company. Consultant acknowledges and agrees that he is bound to protect and
preserve the Confidential Information of the Company pursuant the policies of
the Company and the Confidentiality Agreement.
f.
Any restriction on the use of Confidential Information in this Agreement does
not prohibit or restrict Consultant from initiating communications directly
with, or responding to any inquiry from, or providing testimony before, the
Department of Justice, the Securities and Exchange Commission, or any other
federal, state or local regulatory authority. To the extent permitted by law,
upon receipt of any subpoena, court order or other legal process compelling the
disclosure of Confidential Information, Consultant agrees to give prompt written
notice to the General Counsel of the Company so as to permit the Company to
protect its interests in confidentiality to the fullest extent possible.

g.
The parties agree that the restrictions set forth herein are fair and reasonable
and reasonably required for the protection of the legitimate interests of the
Company and its successors and assigns.

6.Enforcement. Consultant acknowledges and agrees that if he breaches any of his
obligations under Section 5 of this Agreement (a “Default”), each Default shall
cause immediate and irreparable harm to the Company in a manner which cannot be
adequately compensated in monetary damages. As a result, the Company, in
addition to its other remedies, shall be entitled to seek immediate injunctive
relief to restrain any Default by Consultant or others acting in concert with
Consultant. The prevailing party in any action to enforce this Agreement shall
be entitled to reimbursement of all of its costs, expenses, and reasonable
attorneys’ fees incurred in any enforcement proceeding in which he or it
prevails in whole or in part.
7.Compliance with Law. Consultant agrees to comply with all laws applicable to
provision of the Services, including the payment of taxes and similar
obligations. Consultant further agrees to abide by the Company’s Code of Ethics
and Business Conduct with respect to the provision of the Services.
8.Termination. This Agreement may be terminated prior to the expiration of the
Term according to the following provisions:
a.
Either party may terminate this Agreement for any reason, and without cause,
upon 30 days’ prior written notice to the other party; and

b.
Either party may terminate this Agreement immediately upon the occurrence of any
of the following: (i) the other party breaches any provision of this Agreement
and, after receiving written notice of the breach, fails to correct the breach
within ten days of receipt of such notice; or (ii) Consultant dies, becomes
disabled or otherwise becomes incapable of performing the Services.

9.Return of Company Property. Promptly upon termination of this Agreement, and
earlier if requested by the Company at any time, Consultant shall deliver to the
Company all Confidential Information of the Company and all equipment, other
documents and property belonging to the Company. Consultant shall not remove any
Company property from the Company’s premises without written authorization from
the Company.
10.Indemnification. Nothing herein shall alter Consultant’s right to
indemnification with respect to Consultant’s service as an officer and director
of the Company in accordance with Article XIV of the Amended and Restated Bylaws
of General Cable Corporation dated December 16, 2008 to the extent consistent
with the

3

--------------------------------------------------------------------------------



Company’s Bylaws and applicable Delaware law. The Company agrees to indemnify
Consultant with respect to his performance of the Services under this Agreement
to the same extent and subject to the same terms and conditions as if the
Services had been performed as an officer of the Company.
11.Cooperation. In connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings involving the Company,
Consultant agrees to make himself available, upon reasonable notice from the
Company and without the necessity of subpoena, to provide information or
documents, provide declarations or statements to the Company, meet with
attorneys or other representatives of the Company, prepare for and give
depositions or testimony, and/or otherwise cooperate in the investigation,
defense or prosecution of any or all such matters.
12.Consultant’s Warranty. Consultant warrants that his performance of the
Services and other obligations under this Agreement will not violate any
existing contractual and/or legal obligations and that he will not enter into
any other agreement that is in conflict with Consultant’s obligations under this
Agreement. Consultant also warrants that he will not have nor enter into a
conflict of interest between the interests of Company and that of a third party
or Consultant as a result of the execution of this Agreement and the performance
of the obligations herein.
13.General.
a.
This Agreement is the sole agreement between Consultant and the Company with
respect to the Services to be performed hereunder, and it supersedes all prior
agreements and understandings with respect thereto, whether oral or written.
This Agreement will be governed by and construed in accord with the internal
laws of the Commonwealth of Kentucky, excluding principles of conflicts of laws.

b.
No modifications, amendments or waiver of any provision hereof will be effective
unless made in writing and signed by the party to be bound.

c.
All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Consultant hereunder are
of a personal nature and shall not be assignable or delegable in whole or in
part by Consultant.

d.
If any provision of this Agreement or application thereof to anyone or under any
circumstances is adjudicated to be invalid or unenforceable in any jurisdiction,
such invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.

e.
The representations and agreements set forth in Sections 5 and 6 and 10 through
13 of this Agreement shall survive the termination of this Agreement.

[Signature Page Follows]

4

--------------------------------------------------------------------------------



















Consultant
                            
By: /s/ Gregory B. Kenny            
Gregory B. Kenny




GENERAL CABLE CORPORATION


By: /s/ John E. Welsh III            
John E. Welsh III
Chairman of the Board of Directors


































[Signature Page to Consulting Services Agreement]

5